PER CURIAM
*483Appellant seeks reversal of an order of continued commitment that extended her commitment to the Oregon Health Authority for a period not to exceed 90 days. See ORS 426.307(6). In her second assignment of error, appellant contends that the record does not contain legally sufficient evidence that, due to a mental disorder, she was unable to provide for her basic needs.1 See ORS 426.005(1)(f)(B). The state concedes that the evidence was insufficient to prove that appellant was unable to provide for her basic needs and that the order should be reversed. We agree, accept the state's concession, and reverse the order continuing appellant's commitment.
Reversed.

Our disposition of appellant's second assignment of error obviates the need to address her first assignment of error.